ORDER
PER CURIAM:
Monty McKee (“McKee”) appeals from the denial, after an evidentiary hearing, of a Rule 24.035 post-conviction relief motion seeking to set aside his sentence alleging that his plea counsel misinformed him that he would be eligible for release on parole after serving fifteen percent of his- sentence and that had McKee known he was required to serve forty percent of his sentence before being eligible for parole, he would have proceeded to trial.
Because the findings and the conclusions of the motion court, which denied McKee’s post-conviction relief motion, are not clearly erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.